

117 HR 1625 IH: Agricultural Intelligence Measures Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1625IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Crawford (for himself, Mr. Turner, Mr. Wenstrup, Mr. Stewart, Ms. Stefanik, Mr. Allen, Mr. Kelly of Mississippi, Mr. Bacon, Mr. Baird, Mr. Jacobs of New York, and Mr. Balderson) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Office of Intelligence in the Department of Agriculture, and for other purposes.1.Short titleThis Act may be cited as the Agricultural Intelligence Measures Act or the AIM Act.2.Establishment of Office of Intelligence in Department of Agriculture(a)Establishment(1)In generalSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6912 et seq.) is amended by adding at the end the following:224B.Office of Intelligence(a)EstablishmentThere is established in the Department an Office of Intelligence. The Office shall be under the National Intelligence Program.(b)Director(1)In generalThe Office shall be headed by the Director of the Office of Intelligence, who shall be an employee in the Senior Executive Service and who shall be appointed by the Secretary. The Director shall report directly to the Secretary.(2)QualificationsThe Secretary shall select an individual to serve as the Director from among individuals who have significant experience serving in the intelligence community.(3)StaffThe Director may appoint and fix the compensation of such staff as the Director considers appropriate, except that the Director may not appoint more than 5 full-time equivalent positions at an annual rate of pay equal to or greater than the maximum rate of basic pay for GS–15 of the General Schedule.(4)Detail of personnel of intelligence communityUpon the request of the Director, the head of an element of the intelligence community may detail any of the personnel of such element to assist the Office in carrying out its duties. Any personnel detailed to assist the Office shall not be taken into account in determining the number of full-time equivalent positions of the Office under paragraph (3).(c)DutiesThe Office shall carry out the following duties:(1)The Office shall be responsible for leveraging the capabilities of the intelligence community and National Laboratories intelligence-related research, to ensure that the Secretary is fully informed of threats by foreign actors to United States agriculture.(2)The Office shall focus on understanding foreign efforts to—(A)steal United States agriculture knowledge and technology; and(B)develop or implement biological warfare attacks, cyber or clandestine operations, or other means of sabotaging and disrupting United States agriculture.(3)The Office shall prepare, conduct, and facilitate intelligence briefings for the Secretary and appropriate officials of the Department.(4)The Office shall operate as the liaison between the Secretary and the intelligence community, with the authority to request intelligence collection and analysis on matters related to United States agriculture.(5)The Office shall collaborate with the intelligence community to downgrade intelligence assessments for broader dissemination within the Department.(6)The Office shall facilitate sharing information on foreign activities related to agriculture, as acquired by the Department with the intelligence community.(d)Authorization of appropriationsThere is authorized to be appropriated for the Office $970,000 for fiscal year 2021.(e)DefinitionsIn this section, the following definitions apply:(1)The term Director means the Director of the Office of Intelligence appointed under subsection (b).(2)The terms intelligence community and National Intelligence Program have the meaning given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(3)The term Office means the Office of Intelligence of the Department established under subsection (a)..(2)Conforming amendments(A)Subtitle A of the Department of Agriculture Reorganization Act of 1994 is amended by redesignating section 225 (7 U.S.C. 6925) as section 224A.(B)Section 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:(11)The authority of the Secretary to carry out section 224B..(b)Conforming amendments relating to existing functions and authorities(1)Existing functions of Office of Homeland Security of Department relating to intelligence on threats to food and agriculture critical infrastructure sector(A)In generalSection 221(d) of such Act (7 U.S.C. 6922(d)) is amended—(i)by striking paragraphs (4) and (5); and(ii)by redesignating paragraphs (6) through (8) as paragraphs (4) through (6), respectively.(B)Transfer of related personnel and assets of Office of Homeland SecurityThe functions which the Office of Homeland Security of the Department of Agriculture exercised under paragraphs (4) and (5) of section 221(d) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6922(d)) before the effective date of this paragraph, together with the funds, assets, and other resources used by the Director of the Office of Homeland Security of the Department of Agriculture to carry out such functions before the effective date of this paragraph, are transferred to the Director of the Office of Intelligence of the Department of Agriculture.(2)Carrying out interagency exchange program for defense of food and agriculture critical infrastructure sectorSection 221(e) of such Act (7 U.S.C. 6922(e)) is amended by adding at the end the following new paragraph:(3)Authority of Director of Office of Intelligence and CounterintelligenceThe Secretary shall carry out this subsection acting through the Director of the Office of Intelligence of the Department..(3)Coordinating with intelligence community on potential threats to agricultureSection 335(a)(3) of the Public Health Security and Bioterrorism Preparedness and Response Act of 2002 (7 U.S.C. 3354(a)(3)) is amended by striking strengthen coordination and inserting acting through the Director of the Office of Intelligence in the Department of Agriculture, strengthen coordination.(4)Effective dateThis subsection and the amendments made by this subsection shall take effect upon the appointment of the Director of the Office of Intelligence in the Department of Agriculture under section 224B(b) of the Department of Agriculture Reorganization Act of 1994 (as added by subsection (a)(1)).